Citation Nr: 0306541	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  02-06 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for residuals of trench 
mouth.


REPRESENTATION

Veteran represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active military service from May 1941 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Denver Regional Office (RO) which 
denied service connection for a left knee disability and 
trench mouth.  

In connection with his current appeal, the veteran requested 
a personal hearing before a Veterans Law Judge at the RO.  In 
a February 2003 letter, however, the veteran withdrew his 
hearing request.  Accordingly, the Board will proceed with 
the veteran's appeal.


REMAND

The veteran claims entitlement to service connection for a 
left knee disability, stating that he slipped on a 
cobblestone road in service and fell on his knee.  In an 
August 1999 statement, he indicated that he was "put into 
the hospital for a couple of days until the swelling went 
down and then I was returned to work."  The veteran stated 
that he thereafter experienced intermittent problems with his 
left knee but did not "really start having problems until 
1960 or 1970."  He indicated that he then began seeing Dr. 
Herrington and, in 1996, underwent a left knee replacement.  

Regarding his claim for residuals of trench mouth, the 
veteran claims that he developed trench mouth in service and 
was treated with antibiotics.  He further claims that 
approximately two to three years thereafter, he had all of 
his teeth removed because of their deteriorating condition.  
The veteran feels that his trench mouth resulted in the loss 
of his teeth.  

A review of the record reveals that, unfortunately, the 
veteran's service medical records are unavailable.  Under the 
Veterans Claims Assistance Act of 2000 (VCAA), VA's duty to 
assist the veteran includes obtaining relevant records in the 
custody of a Federal department or agency.  38 C.F.R. 
§ 3.159(c)(2) (2002).  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  Id.  

In this case, the record reveals repeated efforts by the RO 
to obtain the veteran's service medical records, including at 
least three requests to the National Personnel Records Center 
(NPRC).  The RO has also attempted to obtain alternative 
medical records to support the veteran's claim, but the NPRC 
has unambiguously informed the RO that the veteran's service 
medical records are not on file and that records from the 
Office of the Army Surgeon General (SGO) are not available.

Consequently, it appears that further requests for service 
medical records for the veteran would be fruitless.  The RO 
has also informed the veteran of VA's inability to obtain 
them.  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that, where records are unavailable, "VA has no 
duty to seek to obtain that which does not exist."  Counts 
v. Black, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 
5 Vet. App. 233 (1993).  Therefore, although the Board 
regrets that the veteran's service medical records are 
unavailable, it must find that VA has no further duty to him 
with respect to obtaining them.  38 C.F.R. § 3.159(c)(2) 
(2002).  

In light of the fact that the veteran's service medical 
records are unavailable, it is particularly important that VA 
fulfill its duty under VCAA to obtain a medical opinion when 
such is necessary to make a decision on the claim.  38 U.S.C. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  

Under the VCAA, a medical examination or opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent lay or medical 
evidence of a current diagnosed disability or persistent 
symptoms of disability; establishes that the veteran suffered 
an event, injury, or disease in service; and indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  Id.  

The Board notes that, although, the RO exhaustively attempted 
to obtain the veteran's service medical records, little 
attempt was made to further develop the claim by obtaining a 
medical opinion.  As such, the Board is remanding this case 
as opposed to developing the appeal at the Board.  

Regarding this issue of service connection for a left knee 
disability, the veteran has indicated that he fell on his 
left knee while in service.  The post-service medical 
evidence includes records from the mid 1970's showing that 
the veteran was examined in connection with complaints of 
left knee pain.  The examiner's impression was that the 
veteran had osteochondritis dissecans of the left knee and 
calcification of the menisci.  More recent medical evidence 
shows that the veteran has undergone a left knee replacement.  

Regarding the issue of service connection for residuals of 
trench mouth, the veteran has indicated that he developed 
"trench mouth" in service, which led to the loss of all of 
his teeth.  The post-service medical evidence consists 
essentially of August 1999 VA medical and dental examination 
reports noting diagnoses of trench mouth, remote, with 
subsequent loss of teeth and mandibular resorption.  

Although the record contains the veteran's evidentiary 
reports of an in-service "event, injury or disease," and 
medical evidence showing diagnoses of a current left knee 
disability and a current dental disability, it does not 
otherwise contain a competent medical opinion as to the 
etiology of those conditions.  Given the nature of this case, 
the Board believes that a medical examination and opinion is 
necessary in order to clarify the nature and etiology of the 
veteran's claimed disabilities, to include whether such 
disabilities are causally related to his military service, or 
any incident therein.  

In view of the foregoing, the case is remanded for the 
following:

1.  The veteran should be scheduled for VA 
orthopedic examination for the purpose of 
obtaining an opinion as to the etiology of 
his current left knee disability.  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
medical examination.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not that 
any current left knee disability is causally 
related to the veteran's military service or 
any incident therein.  The examiner must 
indicate his review of the claims folder and 
provide a rationale for the opinion 
expressed.  If an opinion cannot be provided 
without resort to mere speculation or 
conjecture, this should be commented upon in 
the report.  

2.  The veteran should also be scheduled for 
VA examination for the purpose of obtaining 
an opinion as to the nature of any residuals 
of trench mouth in service.  The claims 
folder must be made available to the 
examiner for review in conjunction with the 
medical examination.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not that 
the veteran has any current residuals of 
trench mouth in service.  The examiner must 
indicate his review of the claims folder and 
provide a rationale for the opinion 
expressed.  If an opinion cannot be provided 
without resort to mere speculation or 
conjecture, this should be commented upon in 
the report.  

3.  The RO should then review the claims 
file to ensure that all development 
requested above has been completed.  In 
particular, the RO should review the 
requested medical reports to ensure they are 
responsive to and in complete compliance 
with this remand.  If it is not, remedial 
action should be taken.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO should then readjudicate the claims.  If the benefits 
sought on appeal remain denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and an opportunity to respond.  Thereafter, the case 
should be returned to the Board.  The veteran has the right 
to submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


